Citation Nr: 1121152	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-46 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung condition, claimed as a residual of exposure to asbestos during active service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Army Air Force from 1943 to 1946.  He is a World War II veteran who was awarded the American Theater Ribbon and the Asiatic Pacific Theater Ribbon.

This matter is before the Board of Veterans' Appeals (Board) from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for bilateral hearing loss, tinnitus, and asbestosis.

The lung issue has been recharacterized to more accurately reflect the Veteran's claims. 

The Veteran requested a Central Office hearing on his November 2009 Form 9, but later withdrew this request in March 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lung condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no credible evidence linking the Veteran's bilateral hearing loss and his active duty service.

2.  There is no credible evidence linking the Veteran's tinnitus and his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in February 2007.  This letter satisfied the duty to notify provisions, to include notifying the Veteran of the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 U.S. 1696 (2009).

VA has obtained service treatment records (STRs) and assisted the Veteran in obtaining evidence.  The Veteran's service personnel records are fire related as noted in an October 2009 correspondence from the National Personnel Records Center (NPRC).  The October 2009 statement of the case informed the Veteran that his personnel records are not available.  In light of this, the Board recognizes that it must employ a "heightened duty" to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule." See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this special duty does not require the Board to engage in any "burden-shifting" analysis with respect to the Veteran's claim.  

VA has afforded the Veteran a physical examination and obtained medical opinions as to the etiology of the claimed disabilities.  The VA examination is adequate for adjudication purposes, as the clinician offered the requested opinions, made all necessary findings, and provided an adequate rationale necessary for adjudication of the claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Analysis 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, including organic diseases of the nervous system (which includes hearing loss), shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The May 1943 entrance examination contains a normal clinical evaluation of the ears and reflects a normal hearing test of 15/15 (whispered voice).  See Smith v. Derwinski, 2 Vet. App. 137 (1992).  The March 1946 discharge examination also contains a normal clinical evaluation of the ears and reflects a normal hearing test of 15/15, although it is unclear whether it was whispered or spoken voice.  

The Veteran did not seek evaluation or treatment for hearing loss or tinnitus during service.

December 2006 VA treatment records show that the Veteran presented for an initial evaluation in an effort to obtain hearing aids.  He complained of being "slight hard of hearing."  The assessment was hearing loss.  

A March 2007 private treatment record shows that the Veteran complained of dizziness upon bending over.  The doctor advised the Veteran to ask his primary care provider about benign positional vertigo and an ENT evaluation.

At a March 2007 VA audiological examination, the Veteran reported that he was an electrical specialist during service.  He was stationed on a ship and worked on electrical airplane parts.  He also worked as an auxiliary gunner that passed ammunition.  The Veteran was reportedly exposed to excessive noise from machine guns, firearms, naval guns, helicopters, aircraft engines, flight line, ship engines, and trucks.  After service, he was a railroad worker for 20 years; he also worked for Armco Steel for 14 years.  Recreational noise exposure consisted of carpentry tools, power saw, chainsaw, power lawn mower, and weed eater.  The Veteran complained of bilateral tinnitus that started in 1947.  It was constant in frequency and loudness.  He also complained of gradual bilateral hearing loss that started in 1947.  He reportedly had purchased hearing aids in 2003.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
100
95
90
LEFT
50
55
70
70
65

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 98 percent in the left ear.  The audiologist diagnosed mild sloping to profound sensorineural loss in the right ear, and mild sloping to severe sensorineural loss in the left ear.  She opined that, based on the Veteran's report of onset and nature of his tinnitus, his military noise exposure "is less likely than not contributory to [the Veteran's] tinnitus."  With respect to the Veteran's hearing loss, the audiologist explained that whispered voice tests administered at induction and separation were normal.  She noted that if administered properly, the whisper test has strong sensitivity and specificity for hearing loss through 2000 Hz.  The audiologist opined  that based on these findings and the Veteran's report of noise exposure after service, the Veteran's military noise exposure "is not contributory" to his hearing loss.  

The Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

While the Veteran is not competent to state that he has a hearing loss disability for VA purposes, he can state that his hearing has decreased.  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  Although there is no objective evidence to support a specific diagnosis of hearing loss and tinnitus in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2002).  

However, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran has not experienced continuous symptoms of hearing loss or tinnitus since shortly after separation.  Further, the Board concludes that his assertion of continued symptomatology since shortly after service, while competent, is not credible.  

Histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran has provided inconsistent statements with respect to when he first experienced hearing loss and tinnitus.  The Veteran testified during an August 2008 Decision Review Officer (DRO) hearing that the tinnitus started during service.  He asserted to the March 2007 VA examiner that he has had hearing loss and tinnitus since shortly after service.  However, private treatment records from the Veteran's primary care provider for the time period of September 2003 through October 2008 show that he denied hearing problems on sixteen different occasions.  Furthermore, he did not assert entitlement to disability benefits for hearing loss or tinnitus or seek any treatment for either condition for approximately 50 years after service.  The rating decision establishes that the Veteran did not submit any private treatment records to support his claims.  The Board emphasizes the multi-year gap between discharge from active duty service (1946) and initial reported symptoms related to hearing loss and tinnitus in 2005 and 2007 (approximately 50-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran's current bilateral hearing loss and tinnitus are not related to his active duty service.  The weight of the lay and medical evidence is against a finding of continuity of symptoms of tinnitus and hearing loss since shortly after separation.  The documentation in the record does not show a diagnosis of bilateral hearing loss or tinnitus until December 2005 and March 2007, respectively, which is approximately 50 after discharge from active duty service.  Thus, service connection for hearing loss is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no probative evidence of continuity of symptomatology of a bilateral hearing loss or tinnitus disability from active duty service or during the approximately 50 years before these conditions were shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Importantly, the only medical opinion of record addressing the etiology of the Veteran's hearing loss and tinnitus disabilities is against the Veteran's claims.  The opinion provided is sound because it is based on a review of the Veteran's history of noise exposure during service, his 34 years of post-service occupational noise exposure, and the Veteran's personal statements about his hearing loss and tinnitus.  The examiner also offered a rationale for the opinion that the hearing loss and tinnitus were not related to noise exposure in service, specifically that the Veteran  had significant noise exposure after service.  The examiner further noted that the hearing tests on entrance and discharge examinations were normal.  While this, in and of itself, is not a sufficient reason to find against the Veteran's claim, it is a factor to be considered in determining the etiology of a hearing loss disability.  The Veteran contends that "the examiner's questions had me lost and I couldn't answer."  See May 2007 Statement.  This assertion is not supported by the March 2007 VA examination report.  The examiner did not indicate that the Veteran appeared to be confused, and the report contains a detailed history of noise exposure provided by the Veteran.

The preponderance of the evidence is against the service connection claims for bilateral hearing loss and tinnitus; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran claims that he has a lung disability as a result of exposure to asbestos during active service.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

VA has tried to obtain the Veteran's service personnel records, but was informed that the records had been destroyed by fire and are unavailable.  VA has a heightened obligation to search for alternate medical records when service medical records are not available and must also provide an explanation to the veteran regarding VA's inability to obtain his service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The Veteran claims that he served as an electrical repairman onboard the 4th Aircraft Repair Unit (Floating) (ARUF) during World War II.  He also worked as an oiler in the boiler room.  The Veteran's DD 214 establishes that his MOS was airplane and engine electrical accessories repairman, and that he served with the 97th Repair Squadron 22 Air Depot.  Service treatment records show that the Veteran was at sea from December 1944 to October 1945.  The Board finds that his testimony and assertions of being stationed onboard an ARUF are credible and consistent with the evidence on his DD 214.  Accordingly, the Board finds as fact that the Veteran did serve aboard an ARUF during active duty and that he was exposed to asbestos during active service.

There are discrepancies in the medical evidence of record as to the actual diagnosis of the Veteran's lung disability.

A November 1994 private medical record shows that chest X-rays revealed a defined nodule in the right middle lobe.  The Veteran was "totally asymptomatic."  The doctor noted that the Veteran was a retired steel mill worker and that he used to smoke one a pack a day for 20 years, but had stopped smoking 40 years earlier.  

Chest X-rays taken between March 1995 through November 1995 revealed that the lesion in the right mid lung had not changed.  During this time, the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD).  COPD is an obstructive lung disorder.

In February 1996, the Veteran was diagnosed with asbestosis.  He was doing well except for occasional shortness of breath and chest pain.  A February 1997 treatment record also contains a diagnosis of asbestosis.  Asbestosis is a restrictive lung disorder.

In March 1997, the Veteran complained to Dr. G.B. of substernal chest pain, shortness of breath even at rest, an occasional cough, and wheezing.  He reported that a spot on his lung had been noted in 1994.  He gave a history of smoking as a teenager.  With respect to prior employment history, the Veteran stated that he was stationed onboard a ship for 18 months in the early 1940's.  He had worked at Armco Steel in the railroad department from 1955 to 1984.  He handled asbestos when repairing furnaces and also worked as a fireman.  The Veteran also reported exposure to silica or coal due to mining or sandblasting.  The PFT report contains the following finding:  "The selective decrease in forced vital capacity with decrease in MVV and forced inspiratory flows and normal total lung capacity suggest variable patient effort or a neuromuscular/chest wall problem."  

In a March 1997 letter to a law firm, Dr. G.B., a certified B-reader, stated that X-rays showed an irregular area in the right lung and thickening of the interlobular fissure.  There also appeared to be a small plaque on the left hemi diaphragm, as well as some areas of en face pleural thickening bilaterally. There was no significant fibrosis.  The doctor reviewed the November 1994 X-rays and noted that because there had been no change in the right lung lesion it was most likely benign.  She concluded that the Veteran had asbestos-related pleural disease "as evidenced by his history of exposure to asbestos and his x-ray findings of pleural thickening and a diaphragmatic plaque."  The doctor recommended that the Veteran see a specialist for treatment of his "obstructive lung disease."

Annual chest X-rays taken from March 1998 to April 2000 showed no change in the lesion and contain a diagnosis of COPD.  April 2001 X-rays revealed an interstitial opacity that was compatible with scarring bilaterally.

A June 2002 treatment record contains a diagnosis of asbestosis.

June 2004 X-rays revealed a questionable nodule in the right lower lobe that the doctor noted "could be vascular in nature."  An August 2004 CT scan showed an ill-defined density without definite calcification in the lower lobe.  No pleural or pericardial effusion was noted.  

September 2006 PFT's were normal; there was coughing at the end of blowing out.  Chest X-rays showed that the right lung nodule appeared to be compatible with a post inflammatory process.  An October 2006 CT scan showed a lobulated abnormality posteriorly in the right lung base that corresponded to X-rays dating back to December 2004.  No other infiltrates or nodules were seen.  There were no pleural or pericardial effusions noted. 

A VA examination was conducted by a certified VA physician's assistant (PA-C) in February 2010.  Reports of physical examinations conducted by a PA must be signed by a physician.  See Veterans Benefits Administration Adjudication Procedure Manual M21-1MR, Part III, subpart iv, Ch. 2, § D.19.a.  The examination report was neither reviewed nor signed by a physician, as required.

The Veteran complained of shortness of breath for years and a spot on his lung.  His employment history included working as a fireman on a railroad for 20 years, and working as a switchman or engineer at Armco Steel for 28 years.  He reported a history of dyspnea on mild exertion.  A physical examination was normal.  Chest X-rays were normal.  With respect to PFT findings, the examiner wrote "see PFT."  The examiner noted that asbestosis was diagnosed in March 1997, but that a CT of the chest and PFT's obtained in 2006 showed no evidence of asbestosis related findings.  She concluded that asbestosis was not caused by or the result of military service.

In August 2010, the RO contacted the Houston VAMC to request the PFT results from the February 2010 examination.  The report is dated June 2010, four months after the VA examination, and contains only pre-bronchodilator results.  There is a notation that the patient was unable to produce acceptable data.  The RO inquired why there were no post-bronchodilator results.  Dr. C.D. provided the following response:  "There are no post because there were no acceptable PRE.  They were not acceptable.  Why do post if pre are not accurate?  Also he does not have asbestosis.  CT is the Gold Standard.  It showed no asbestosis according to this note."  The RO requested an explanation for why the results were not acceptable, and noted that a private physician had diagnosed asbestosis rather than a law firm as stated by the February 2010 VA examiner.  Dr. C.D. advised that the RO order new PFT's and request another examination that addresses Dr. G.B.'s 1997 letter.  This was not done.

Given the equivocal evidence of record as to the presence of a current confirmed diagnosis of any asbestos related respiratory disability, another VA examination should be conducted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination for respiratory disabilities by an appropriate medical doctor.  The report of examination should include a detailed account of all manifestations of all respiratory disabilities found to be present.  All necessary tests should be conducted.  Specifically, PFTs and a high-resolution chest CT should be conducted, and the examiner should review the results of any testing prior to completion of the examination report.  The examiner should provide a diagnosis of the Veteran's current respiratory disabilities and indicate the rationale for any diagnosis made.  The examiner must address the March 1997 X-ray and the March 1997 letter from Dr. G.B.

The examiner should also express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability is related to the Veteran's active military service (the examiner must accept as fact that the Veteran did have asbestos exposure during service),  as opposed to his history of smoking and post-service occupational asbestos exposure.

The claim file and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


